Citation Nr: 0214319	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  01-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

In a May 1961 decision the Board of Veterans' Appeals (Board) 
denied the veteran entitlement to service connection for a 
back disorder.  Board decisions dated in November 1977 and 
December 1998 determined that there was no new and material 
evidence to reopen the claim for service connection for a 
back disability.  

In October 2000 the veteran submitted an application to 
reopen the claim for service connection for residuals of a 
back injury.  This appeal comes to the Board from an April 
2001 rating decision by the Department of Veterans Affairs 
(VA), Columbia, South Carolina, Regional Office (RO) which 
found that new and material evidence to reopen the claim for 
service connection for residuals of a back injury had not 
been submitted by the veteran.  


FINDINGS OF FACT

1.  In December 1998, the Board denied the veteran's request 
to reopen his claim for service connection for a back 
disability, on the basis that new and material evidence had 
not been presented.

2.  The evidence added to the record since the Board's 
December 1998 is either cumulative of evidence already of 
record, or is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received since the Board's December 1998 
decision that denied the veteran's attempt to reopen his 
claim for service connection for a back disability, which is 
final, is not new and material and the claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 511(a), 5108, 7103(a), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirements for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but does 
not require it to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
66 Fed. Reg. 45, 620, 45, 630-631 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).  
The new law and regulations also include new notification 
provisions.  Specifically, they required VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant in which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, by 
the appealed rating decision, the statement of the case, 
supplemental statement of the case, the Board remand and 
correspondence with the veteran, the veteran and his 
representative have been notified of law and regulations 
governing the finality of previously denied claim, as well as 
the reasons for the determination regarding the veteran's 
request to reopen the claim for service connection for a back 
disability.  In addition, VA has made reasonable efforts to 
obtain all relevant records.  In a letter, dated in March 
2001, the RO notified the veteran of what evidence the 
veteran needed to submit and they offered assistance to the 
veteran in obtaining relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit written arguments.  Thus, upon review 
of the record, the Board is satisfied that the veteran has 
received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal 
without further development or remand to the RO poses no risk 
or prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the matter of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability is ready for appellate review.  


New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
service connection for a back disability.  The Board 
initially denied the reference claim in May 1961.  The 
veteran's request to reopen this previously denied claim was 
filed in October 2000.  Therefore, the request to reopen the 
claim was initiated prior to August 29, 2001, the effective 
date of the amended § 3.156, which defines the term 
"material evidence" for the purposes of determining if a 
previously denied claim can be reopened.  See Fed. Reg. 45, 
620, 45, 629-30 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).

The veteran's original claim for service connection for a 
back disability, which was denied by the Board in May 1961, 
was predicated on a finding that the injury the veteran 
sustained to his back in service resolved without any 
residual disability prior to his service separation.  
Subsequent Board decisions dated in November 1979, and in 
December 1998, determined that the evidence the veteran 
submitted at those times did not constitute new and material 
sufficient to reopen the previously denied claim for service 
connection for a back disability.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  When a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is submitted to warrant reopening of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b).  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F3d. 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 
Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all the evidence received since the last disallowance of the 
claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

The December 1998 Board decision, the last disallowance of 
the veteran's claim, determined that there was no new and 
material evidence to reopen the previously denied claim for 
service connection for a back disability.  The question now 
presented is whether new and material evidence has been 
submitted since the December 1998 Board decision to permit 
reopening of the veteran's claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the December 1998 Board 
decision, determining that there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder, consisted of statements and testimony from the 
veteran as well as a statement from a service comrade that he 
sustained an injury to his back, which the veteran maintained 
resulted in a chronic back disability, while on the obstacle 
course during his basic training.  The evidence then of 
record also included service medical records, private medical 
reports and VA medical records.  The service medical records 
show that while in basic training the veteran was 
accidentally kicked in the back and had sharp pains 
immediately thereafter.  Contusion of the back was diagnosed 
and the veteran was treated conservatively with bed rest.  On 
the veteran's medical examination for service separation a 
clinical evaluation of the veteran's musculoskeletal system 
to include the spine found no abnormalities.  The private 
medical reports and VA medical records while demonstrating 
the existence of a back disability several years after the 
veteran's service failed to link by competent medical 
evidence any existing back disability to events in service.  

The evidence received since the December 1998 Board decision 
consists of additional statements from the veteran to the 
effect that he has a back disorder attributable to inservice 
injury as well as testimony proffered at a hearing in October 
2001 describing the injury he sustained to his back in 
service and the treatment he received in service and 
subsequent thereto for his back.  This evidence is similar to 
statements and testimony of record in December 1998 when the 
Board last considered this claim and therefore not new.  
38 C.F.R. § 3.156(a).  The veteran's pleadings and testimony 
essentially reiterate his previously considered contentions 
and as such are not considered to be new.  To the extent that 
his hearing testimony restates testimony and contentions 
already on file it is cumulative and it does not constitute 
new and material evidence.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

The medical reports show that the veteran received evaluation 
and treatment for a number of complaints and disorders to 
include complaints of low back pain and spondylosis of the 
lumbar spine with degenerative disc and facet disease but did 
not link any existing back disorder to his injury in service.  
Hence, these records while new are not "new and material" 
because they are not of such significance that alone or with 
other evidence of record that they must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disability.  The records of treatment 
many years after service that do not indicate in any way that 
the condition is service connected is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
back disability.  The appeal is therefore denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to service 
connection for a back disability is denied. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

